DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “control panel”, “further comprising an auxiliary condenser, which is arranged downstream of said auxiliary compressor and which is arranged in series with said primary condenser”, and “further comprising at least one auxiliary fan, which is powered by said energy source and is arranged proximate to said primary condenser for a cooling thereof even when the engine switched off and/or proximate to said auxiliary condenser, for the cooling thereof” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant 
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “energy source of electric power” and “electronic control and management unit”.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject 

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  Specific issues are called out below, but due to the numerous error(s) the issues below may not be exhaustive.  Applicant’s assistance in amending the claims is appreciated.  
Claims 10-18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation “the engine”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 10 recites the limitation “affected by a primary compressor […]”.  It is unclear if these components are a part of the closed circuit or system or merely “affect” them.  Claim 10 recites the limitation “all of which can be passed through in sequence by a heat carrier fluid”.  This limitation is unclear.  It is unclear which components are included or excluded by “all of which”.  Also “can be passed through” is not idiomatic English.  Claim 10 recites the limitation “a branch arranged parallel to said primary compressor and affected by an electric auxiliary compressor”.  It is unclear if the auxiliary compressor is a part of the branch or the system or 
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation “wherein said preset rotation speed value is chosen to correspond to a maximum energy efficiency of said auxiliary compressor”.  This limitation is unclear in that it requires reference to an object that is variable, i.e. maximum energy efficiency of a compressor”.  
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation “wherein said preset rotation speed value is chosen to correspond to a minimum rotation speed specified for said auxiliary compressor”.  This limitation is unclear in that it requires reference to an object that is variable, i.e. minimum rotation speed of a compressor”.  
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation “is associated with a control panel”.  It is unclear if the control panel is a required structure.  Additionally “for a free management and reprogramming of 
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15, the phrase "type" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "type"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).  Additonally, limitation “the direct current type” lacks appropriate antecedent basis.  
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation “said auxiliary condenser”. There is insufficient antecedent basis for this limitation in the claims.  
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation “configured to be connected to a closed circuit for providing an air conditioning system according to claim 10”.  The air conditioning system according to claim 10 already recites “a closed circuit” and is at least “affected by” an electric auxiliary compressor.  It is, therefore, unclear what the relationship, if any, between “a closed circuit” and “an electric auxiliary compressor” in claim 18 and “a closed circuit” or “electric auxiliary compressor” in claim 10. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10, 12, 13, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishizeki et al. (US 2017/0197492: cited by Applicant).
Regarding claim 10, Ishizeki et al. shows an air conditioning system for vehicles, which comprises a closed circuit (see at least refrigerant circuit #6) affected at least by a primary compressor configured to be actuated directly or indirectly by the engine of the vehicle (see at least compressor #7), by a primary condenser (see at least condenser #8) and by an evaporator (see at least evaporator #4), all of which can be passed through in sequence by a heat carrier fluid that circulates in said circuit, for the execution, with the engine running, of a primary refrigeration cycle (see at least paragraph [0017]), said closed circuit being connected to a branch arranged parallel to said primary compressor and affected by an electric auxiliary compressor (see at least paragraph [0019]; compressor #11), which is configured to be powered with an energy source of electric power independent of the engine of the vehicle (see at least paragraph [0021]; battery #14: Examiner notes that battery #14 meets Applicant’s understanding of “independent of the engine of the vehicle” per Applicant’s disclosure), said 
Regarding claim 12, Ishizeki et al. further shows wherein said preset rotation speed value is chosen to correspond to a minimum rotation speed specified for said auxiliary compressor (see at least paragraph [0032]).
Regarding claim 13, Ishizeki et al. further shows wherein said alternating intervals of power-on and power-off are chosen to be of equal duration (see at least paragraphs [0036]-[0037]: the time intervals are predetermined, thus are of equal duration from one cycle to the next).
Regarding claim 15, Ishizeki et al. further shows wherein said auxiliary compressor is of the direct current type (see at least paragraph [0021]: compressor #11 is powered by battery #14 which supplies direct current).

Claim(s) 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishizeki et al. (US 2017/0197492: cited by Applicant).
Regarding claim 18, Ishizeki et al. shows an electric auxiliary compressor, configured to be connected to a closed circuit for providing an air conditioning system according to claim 10 (see at least compressor #11; rejection of claim 10 above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishizeki et al., as applied to claim 10, above, and further in view of Gravelle (US 4,093,401).
Regarding claim 11, Ishizeki et al. does not disclose wherein said preset rotation speed value is chosen to correspond to a maximum energy efficiency of said auxiliary compressor.
However, it was old and well known in the art to select a predetermined rotation speed of a compressor to correspond to maximum energy efficiency, as evidenced by Gravelle, (see at least column 1, lines 46-58).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Ishizeki et al. with wherein said preset rotation speed value is chosen to correspond to a maximum energy efficiency of said auxiliary compressor, since, as evidenced by Gravelle, such provision was old and well-known in the art and would provide the predictable benefit of optimizing the performance and efficiency of the system (see at least column 1, lines 46-58).
   
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishizeki et al., as applied to claim 10, above, and further in view of LaHue et al. (US 2007/0299560).
Regarding claim 14, Ishizeki et al. is silent regarding wherein said electronic control and management unit is associated with a control panel, for a free management and reprogramming of a duration of said intervals, of said preset rotation speed value and/or of other operating parameters.
LaHue et al. teaches another air conditioning system for vehicles having an electronic control and management unit, wherein said electronic control and management unit is associated with a control panel, for a free management and reprogramming of a duration of said intervals, of said preset rotation speed value and/or of other operating parameters (see at least paragraphs [0033]-[0034]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Ishizeki et al. with wherein said electronic control and management unit is associated with a control panel, for a free management and reprogramming of a duration of said intervals, of said preset rotation speed value and/or of other operating parameters, as taught by LaHue et al., to improve the system of Ishizeki et al. by allowing for the user to adjust the operating parameters of the system to prioritize desired conditions (see at least LaHue et al. paragraphs [0033]-[0034]).

Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishizeki et al., as applied to claim 10, above, and further in view of Heberle et al. (US 7,290,400).
Regarding claim 16, Ishizeki et al. does not disclose further comprising an auxiliary condenser, which is arranged downstream of said auxiliary compressor and which is arranged in series with said primary condenser.
Heberle et al. teaches another air conditioning system for vehicles comprising an auxiliary condenser, which is arranged downstream of an auxiliary compressor and which is arranged in series with a primary condenser (see at least Figure 2, second condenser #107’ arranged downstream of compressor #106 and in series with first condenser #107; column 5, lines 6-30).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Ishizeki et al. with further comprising an auxiliary condenser, which is arranged downstream of said auxiliary compressor and which is arranged in series with said primary condenser, as taught by Heberle et al., to improve the system of Ishizeki et al. by optimizing the cooling performance of the system (see at least Heberle et al. column 5, lines 25-30).  
Regarding claim 17, Ishizeki et al. does not disclose further comprising at least one auxiliary fan, which is powered by said energy source and is arranged proximate to said primary condenser for a cooling thereof even with the engine switched off and/or proximate to said auxiliary condenser, for the cooling thereof.
Heberle et al. teaches another air conditioning system for vehicles comprising at least one auxiliary fan, which is powered by said energy source (see at least Figure 1, fan #8’; Figure 2, fan #108’) and is arranged proximate to a primary condenser for a cooling thereof even with the engine switched off (see at least Figure 1, fan #8’; column 4, lines 30-42) and/or proximate to an auxiliary condenser, for the cooling thereof (see at least Figure 2, fan #108’; column 5, lines 20-24).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Ishizeki et al. with further comprising at least one auxiliary fan, which is powered by said energy source and is arranged proximate to said primary condenser for a cooling thereof even with the engine switched off and/or proximate to said auxiliary condenser, for the cooling thereof, as taught by Heberle et al., to improve the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749.  The examiner can normally be reached on M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAVIA SULLENS/Primary Examiner, Art Unit 3763